DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a processing unit” in claim 6
“signal receiving unit” in claim 21, as described in paragraphs [0042]-[0043] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “a processing unit” recited in Claim 6 is described in paragraph [0016] of applicant’s specification, but insufficient structure has been provided. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a processing unit” in Claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not include structural details/equivalents. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said endoscope system has a first user selectable state and a second user selectable state” in lines 13-14. It is not clear how “said endoscope system” can provide first and second selectable state. It is assumed that this should be “said endoscope” instead of “said endoscope system”. For the purpose of examination, the examiner is treating this as “said endoscope”. 
Claims 2-3 recites “said endoscope system” in line 3 in Claim 2 and line 3 in Claim 3, and it is unclear at least for the same reason as stated above for Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (US 20150018711) in view of Salman et al. (US 20150182105).
Regarding Claim 1, Furlong et al. disclose an endoscope system (Fig.15, endoscopic system 1500) for bronchial lavage (BL) or bronchoalveolar lavage (BAL) ([0206] endoscopic instruments for use with GI scopes, but extends to any type of flexible endoscope, including but not limited to bronchoscopes, gastroscopes and laryngoscopes, or other medical devices), the endoscope system (Fig.15, endoscopic system 1500) comprising an endoscope (Fig.15, endoscope 100),
a fluid container containing a fluid (Fig.15, [0254] fluid flowing from the irrigation source 1532), 
and a first specimen container for receiving a specimen (Fig.15, collect samples in one or more cartridges 1542), 
wherein: said endoscope (Fig.15, endoscope 100) comprises a proximal end and a distal end ([0207] scope 100 includes a head portion 102 to a second end or handle portion), 
a handle at the proximal end and an insertion tube extending from the proximal end towards the distal end ([0007] a flexible endoscope with working channel; [0088] proximal end of the inner cannula coupled to a coupling member, the coupling member fluidly coupled to an aspiration tube that extends along a length of the flexible endoscope), 
the insertion tube comprising an internal working channel extending from the handle to the distal end ([0007] a flexible endoscope with working channel; [0207] scope 100 includes a head portion 102 to a second end or handle portion); 
said fluid container (Fig.15, irrigation source 1532) operable to establish fluid communication with said endoscope handle (Fig.15, [0252]-[0254] endoscope 100 may also be coupled to the irrigation system 1530 via the irrigation fluid conduit 416); 
said first specimen container (one or more cartridges 1542) operable to establish fluid communication with said endoscope handle (Fig.15, shows cartridge connected to the endoscope with coupled irrigation source 1532) and with a suction device ([0252]-[0255] endoscope 100 include a suction conduit 418).
However, Furlong et al. do not teach said endoscope system having a first user selectable state and a second user selectable state, wherein said endoscope system in said first user selectable state is configured to automatically deliver the fluid from said fluid container to the patient through said internal working channel and in said second user selectable state is configured to automatically retrieve a specimen from the patient through said insertion tube and provide the specimen to said first specimen container.  
Salman et al. teach said endoscope system has a first user selectable state (Figs.1a-b, [0053] fluid injection) and a second user selectable state (Figs.1a-b, [0053] suction), 
wherein said endoscope system in said first user selectable state is configured to automatically deliver the fluid from said fluid container to the patient through said internal working channel (Figs.1a-b, [0053]-[0055] handle 110 includes buttons/switches 125 which are used to control functions such as fluid injection; handle 110 further includes two working channel ports 111, 112, corresponding to the two service channels that run within the insertion tube 115 and open at a tip of the insertion tube 115)
and in said second user selectable state is configured to automatically retrieve a specimen from the patient through said insertion tube and provide the specimen to said first specimen container.  (Figs.1a-b, [0053]-[0055] handle 110 includes buttons/switches 125 which are used to control functions such as fluid injection; suction is initiated in the body cavity through one or both of the working channels 111, 112 (by selective use of valve switcher 135), a suction tube through a connector to a trap 155 outside the endoscope 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Furlong et al. to have said endoscope system having a first user selectable state and a second user selectable state, wherein said endoscope system in said first user selectable state is configured to automatically deliver the fluid from said fluid container to the patient through said internal working channel and in said second user selectable state is configured to automatically retrieve a specimen from the patient through said insertion tube and provide the specimen to said first specimen container as taught by Salman et al. in order to provide an endoscope with one or more fluid channels and one or more electrical channels, and suction through working channels ([0055] of Salman et al.). The modified device of Furlong et al. in view of Salman et al. will hereinafter be referred to as the modified device of Furlong et al. and Salman et al.
Regarding Claim 2, the modified device of Furlong et al. and Salman et al. teach the claimed invention as discussed above concerning claim 1, and Salman et al. teach wherein said endoscope handle comprises a first button and activation of said first button sets said endoscope system in said first user selectable state or said second user selectable state (Figs.1a-b, [0053]-[0055] handle 110 includes buttons/switches 125 which are used to control functions such as fluid injection; buttons/switches 125) on the endoscope, suction is applied from the suction pump 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Furlong et al. to have wherein said endoscope handle comprises a first button and activation of said first button sets said endoscope system in said first user selectable state or said second user selectable state as taught by Salman et al. in order to provide the endoscope buttons for initiating fluid injection or suction ([0053] of Salman et al.).
Regarding Claim 3, the modified device of Furlong et al. and Salman et al. teach the claimed invention as discussed above concerning claim 2, and Salman et al. teach wherein said endoscope handle comprises the first button and a second button (buttons/switches 125), and wherein the activation of said first button sets said endoscope system in said first user selectable state and the activation of said second button sets said endoscope system in said second user selectable state (Figs.1a-b, [0053]-[0055] handle 110 includes buttons/switches 125 which are used to control functions such as fluid injection; buttons/switches 125 on the endoscope, suction is applied from the suction pump 150).
Regarding Claim 24, the modified device of Furlong et al. and Salman et al. teach the claimed invention as discussed above concerning claim 1, and Furlong et al. teach use of an endoscope system for a bronchial lavage (BA) procedure, a bronchoalveolar lavage (BAL) procedure, or a colonoscopy procedure on a human or animal subject ([0206]-[0207] endoscopic instruments used with a lower GI scope, such as a colonoscope).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (US 20150018711) in view of Salman et al. (US 20150182105) in further view of Levy et al. (US 20070043262).
Regarding Claim 4, the modified device of Furlong et al. and Salman et al. teach the claimed invention as discussed above concerning claim 3, but does not teach wherein said internal working channel has a distal opening, wherein said fluid container is configured to be pressurized, wherein said handle comprises a first valve for opening and closing for a fluid flow from said fluid container to the distal opening of said internal working channel; and a second valve for opening and closing for a fluid flow from said distal opening of said internal working channel to said first specimen container, and wherein the activation of said first button opens said first valve and the activation of said second button opens said second valve.
Levy et al. teach wherein said internal working channel has a distal opening (Fig.4, multilumen tubing 90 with channels 96, 98, 92), wherein said fluid container is configured to be pressurized (Fig.2, [0048]-[0051] pressurized condition in the containers), 
wherein said handle (abstract, endoscopic apparatus comprises an operation handle) comprises a first valve for opening and closing a fluid flow from said fluid container to the distal opening of said internal working channel ([0045] fluid supply unit 28 and the valve of that respective container, whose control buttons 6,2 64 has been pushed. The control signal the valve will be opened or kept closed); 
and a second valve for opening and closing for a fluid flow from said distal opening of said internal working channel to said first specimen container ([0045] control valves 54, 56 that open respective exit ports 50, 52 and allow the liquids to exit from the respective containers 38, 40.), 
and wherein the activation of said first button opens said first valve and the activation of said second button opens said second valve (Fig.2, [0045] buttons 62, 64; These buttons control valves 54, 56 that open respective exit ports 50, 52 and allow the liquids to exit from the respective containers 38, 40.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Furlong et al. and Salman et al. to have wherein said internal working channel has a distal opening, wherein said fluid container is configured to be pressurized, wherein said handle comprises a first valve for opening and closing for a fluid flow from said fluid container to the distal opening of said internal working channel; and a second valve for opening and closing for a fluid flow from said distal opening of said internal working channel to said first specimen container, and wherein the activation of said first button opens said first valve and the activation of said second button opens said second valve as taught by Levy et al. in order to provide fluid supply for supplying fluid medium to the working channel of an endoscopic apparatus ([0016]-[0018] of Levy et al.). The modified device of Furlong et al. in view of Salman et al. in further view of Levy et al. will hereinafter be referred to as the modified device of Furlong et al., Salman et al. and Levy et al.
Regarding Claim 5, the modified device of Furlong et al., Salman et al. and Levy et al. teach the claimed invention as discussed above concerning claim 4, and Furlong et al. teach one or more flow meters (flow meter 1534) configured to measure an amount of fluid delivered from the fluid container and / or retrieved from the distal opening of said internal working channel (Fig. 15, [0063] flow rate management component configured to manage a flow rate at which to deliver the irrigation fluid to the irrigation channel and an aspiration flow rate at which to aspirate material via the aspiration channel; [0254] irrigation system 1530 may include a flow meter 1534 coupled to an irrigation source 1532 for controlling the amount of fluid flowing from the irrigation source 1532 to the endoscope 100).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (US 20150018711) in view of Salman et al. (US 20150182105) in further view of Levy et al. (US 20070043262) and in further in view of Hirakui et al. (US 20030216617).
Regarding Claim 6, the modified device of Furlong et al., Salman et al. and Levy et al. teach the claimed invention as discussed above concerning claim 5, but does not teach wherein the endoscope system further comprises a processing unit  and a display, and wherein the flow meter is communicatively connectable to the processing unit, and the processing unit is communicatively connectable to the display and configured to control the display to show information related to the amount of fluid delivered and/or retrieved.
Hirakui et al. teach wherein the endoscope system further comprises a processing unit (processing circuit 33) and a display (flow display being made by an indicator 65), 
and wherein the flow meter is communicatively connectable to the processing unit ([0027] processing circuit 33 controls the feed of air and water), 
and the processing unit is communicatively connectable to the display and configured to control the display to show information related to the amount of fluid delivered and/or retrieved ([0012] a flow controller that controls the flow amount of at least one of fed fluid and sucked fluid, and a display controller, which visually displays the flow amounts).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Furlong et al., Salman et al. and Levy et al. to have wherein the endoscope system further comprises a processing unit  and a display, and wherein the flow meter is communicatively connectable to the processing unit, and the processing unit is communicatively connectable to the display and configured to control the display to show information related to the amount of fluid delivered and/or retrieved as taught by Hirakui et al. in order to provide displaying an amount of flow sucked and fed ([0012] of Hirakui et al.).

 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (US 20150018711) in view of Salman et al. (US 20150182105) in further view of Salman et al. (US 20070027359).
Regarding Claim 14, the modified device of Furlong et al. and Salman et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the endoscope system further comprises a pump configured to draw air into the fluid container through an air inlet of the fluid container thereby creating over pressure in said fluid container that can be used to propel the fluid stored in said first chamber out of a fluid outlet of the fluid container and into a patient via the endoscope handle.
Salman et al. (US 20070027359) teach wherein the endoscope system further comprises a pump (pumps 36, 38) configured to draw air into the fluid container (24) through an air inlet of the fluid container thereby creating over pressure in said fluid container that can be used to propel the fluid stored in said first chamber out of a fluid outlet of the fluid container and into a patient via the endoscope handle (Fig.2, [0025] pressurized air is supplied to the flask 24, water within the flask is urged to proceed via supply tube 78 to the irrigation channel of the multilumen tubing so as to be ejected therefrom by means of a sprinkler means 90 provided at the forwardmost end of the insertion tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Furlong et al. and Salman et al. (US 20150182105) to have wherein the endoscope system further comprises a pump configured to draw air into the fluid container through an air inlet of the fluid container thereby creating over pressure in said fluid container that can be used to propel the fluid stored in said first chamber out of a fluid outlet of the fluid container and into a patient via the endoscope handle as taught by Salman et al. (US 20070027359) in order to provide water irrigation to the endoscope ([0025] of Salman).
Allowable Subject Matter
Claims 7-13 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art, in particular, Furlong et al. (US 20150018711) teaches the endoscope system comprising a specimen dock (1540) configured to hold said first specimen container (1542), said specimen dock (1540) comprising a main inlet for receiving the specimen (418), the main inlet (418) 131 of the specimen dock is connectable to said endoscope handle (100), but does not teach a main outlet, 
a specimen channel having a first specimen outlet and a first suction inlet, and a first specimen valve having a first position and a second position; wherein said first specimen container has a specimen inlet and a suction outlet, the specimen inlet of the first specimen container is connectable to the first specimen outlet of the specimen channel, the suction outlet of the first specimen container is connectable to the first suction inlet of the specimen channel, and said main outlet of the specimen dock is connectable to said suction device; and wherein said first specimen valve in said first position is configured to establish fluid communication between the main inlet and the first specimen outlet to guide the specimen to  said first specimen outlet, and said first specimen valve in said second position is configured to block fluid communication between the main inlet and the first specimen outlet and to establish fluid communication between the main inlet and a downstream portion of the specimen channel to guide the specimen to the downstream portion of the specimen channel. Claims 8-13 are dependents from Claim 7. 
	Regarding Claim 15, the prior art, in particular, Merkle (US 7244236) teaches the endoscope system, wherein said fluid container (container 12) has a first chamber (chamber 14) and a second chamber (chamber 24), wherein said fluid 126 is stored in said first chamber (fluid communication upper 22 and lower 24), said second chamber (chamber 24) being sealed off from said first chamber (supports 28 and/or shoulder 66), but does not teach a turbine, a fan, and a mechanical coupling, said mechanical coupling couples said turbine with said fan so that a-rotation of said turbine results in a-rotation of said fan, wherein said second chamber has an air inlet and a suction outlet, said suction outlet being connectable to a suction device, said turbine being arranged in said air inlet and being configured to rotate when air is flowing through said air inlet into said second chamber, said first chamber having an air inlet and a fluid outlet, wherein said fluid outlet is connectable to the endoscope handle, said fan is arranged in said air inlet and being configured to draw air into the first chamber when being rotated, whereby when said suction outlet is connected to said suction device an under pressure is created in said second chamber drawing air into said second chamber through said air inlet resulting in rotation of said turbine and through said mechanical coupling rotation of said fan, the rotation of said fan drawing air into said first chamber creating an over pressure in said first chamber that can be used to propel the fluid stored in said first chamber out of said fluid outlet and into the patient via the endoscope handle. Claims 16-18 are dependents from Claim 15.
	Regarding Claim 19, the prior art, in particular, Furlong et al. (US 20150018711) teaches the endoscopy system, wherein the endoscope system further comprises a connection cable (418) for connecting said endoscope handle (100) with said fluid container (1530) and said first specimen container (1542), wherein said connection cable (418) has a proximal end and one or more distal ends (Fig.15), the proximal end being connectable to said endoscope handle (Fig.15, 418) and the one or more distal ends being connectable to said fluid container (Fig.15, 418) and said first specimen container (1542), but does not teach wherein said connection cable has a first part extending from said proximal end towards said one or more distal ends, wherein said connection cable comprises a suction channel for connecting the first specimen container with the endoscope handle. Claims 20-22 are dependents from Claim 19.
Regarding Claim 23, the prior art, in particular, Felix et al. (US 20010025160) teaches the endoscope system comprising a suction splitter (Y-connector 18) having a suction outlet (34), a first suction inlet (12) and a second suction inlet (22), wherein the suction outlet (34) is connectable to the suction device (Fig.1, [0010] 12, 22 and directs the fluid to a suction source), but does not teach the first suction inlet is connectable to the first specimen container and the second suction inlet is connectable to the suction outlet of the second chamber of the fluid container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130079702 A1		Klein et al.
US 20120089164 A1 		Kojima; Hideki et al.
US 20140121560 A1		Parks; William
Klein et al. (US 20130079702) disclose an endoscope 50 used for hysteroscopy together with a tissue-extraction device 100 extending through a working channel 102 of the endoscope. The endoscope or hysteroscope 50 has a handle 104 coupled to an elongated shaft 105 having a diameter of 5 mm to 7 mm. The working channel 102 therein may be round, D-shaped or any other suitable shape. The endoscope shaft 105 is further configured with an optics channel 106 and one or more fluid inflow/outflow channels 108a, 108b (FIG. 3) that communicate with valve-connectors 110a, 110b configured for coupling to a fluid inflow source 120 thereto, or optionally a negative pressure source 125.  (See figures and [0045]).
Kojima et al. (US 20120089164) disclose a fluid ejection device 1 includes a fluid supply container 2 storing fluid, a supply pump 10 as a fluid supply unit, a pulsation generator 20 which converts fluid supplied from the supply pump 10 into pulsed fluid, an ejection tube 70 which communicates with the pulsation generator 20, a suction tube 80 which extends from the pulsation generator 20, a suction pump 11 as a suction unit, and a waste fluid container 3 which stores sucked waste liquid and excised tissue. The pulsation generator 20, the supply pump 10, and the fluid supply container 2 are connected with one another via a fluid supply channel tube 4. The suction tube 80, the suction pump 11, and the waste fluid container 3 are connected with one another via a suction channel tube 5.  (See figures and [0036]-[0044]).
Parks (US 20140121560) discloses a tissue specimen trapping device for collecting and separating solid particles and materials from body fluids has a porous separator that rests on a shelf-like annular ledge between upper and lower portions of the tissue collection container. At least one tissue collection basket removably disposed in the tissue collection container above the separator shelf has a porous bottom surface to filter tissue specimens from body fluids and has downward projections to the tissue collection basket above the separator shelf to create a space therebetween.  (See figures and ([0016]-[0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795